Title: To Alexander Hamilton from Aaron Ogden, 30 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town April 30th. 1799
          
          I have received a letter from Captain Samuel White of Delaware State, wherein he says, that upon inquiry he finds, it will be extremely difficult, if not impossible, to procure at New-Castle, (the place fixed upon as the company rendezvous) any house, suitable for the accomodation of soldiers, and that Wilmington is, in his opinion, and in that of many gentlemen with whom he has conversed upon the subject, a much more suitable place, and in a more healthy situation—he wishes, that an exchange may be made, in respect to these two places—I have therefore for these reasons to request from you permission to make this exchange, if not inconsistent with the arrangements which have been made—Captain White adds that the gentlemen appointed to make contracts in the district, can make one for Wilmington with ease, as the person lives there, with whom he is about to contract.
          I am with the highest respect, Sir your mo. ob. Sert
          
            Aaron Ogden
          
        